Case 1:19-cv-05876-DG-LB Document 53 Filed 04/01/21 Page 1 of 1 PagelD #: 486

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

GOVERNMENT EMPLOYEES INSURANCE

COMPANY, GEICO INDEMNITY COMPANY, Docket No.: 1:19-cv-05876
GEICO GENERAL INSURANCE COMPANY (DG)(LB)

and GEICO CASUALTY COMPANY,

Plaintiffs,
-against-

DIRECT RX PHARMACY, INC., D/B/A
SHARONAS PHARMACY, et al.,

Defendants.
STIPULATION OF DISMISSAL WITHOUT PREJUDICE AS TO DEFENDANT
JEAN-PIERRE GEORGES BARAKAT, M.D.
IT IS HEREBY STIPULATED AND AGREED by and between the undersigned counsel for
Plaintiffs, Government Employees Insurance Company, GEICO Indemnity Company, GEICO
General Insurance Company and GEICO Casualty Company (collectively, “Plaintiffs”) and
Defendant, Jean-Pierre Georges Barakat, M.D. (“Defendant”) that all claims asserted by Plaintiffs
against Defendant in this action are dismissed without prejudice pursuant to Fed. R. Civ. P. 41
(a)(1). Plaintiffs and Defendant shall bear their own costs and attorneys’ fees associated with

the prosecution and/or defense of this action.

Dated: April 1, 2021

 

 

RIVKIN RADLER LLP GARY TSIRELMAN,P.C.
4
By: /s/ Jennifer Abreu, Esq. By: F
Michael A. Sirignano, Esq. Gary Tsirelman, Esq.
Jennifer Abreu, Esq. 129 Livingston St, 2nd Fl
926 RXR Plaza Brooklyn, NY 11201
Uniondale, New York 11556 Counsel for Defendant, Jean-Pierre Georges

Counsel for Plaintiffs Barakat, M.D.
